DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/052603 filed 02/07/2017, which claims benefit of the German Application No. DE102016102322.1, filed 02/10/2016, has been received and acknowledged. 

Affidavit or Declaration Submitted under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 06/30/2022 is insufficient to overcome the rejection of claims 1-6, and 11 based upon all applied references as set forth in the last Office action because of the following. 
As to (1) - Applicant argues that Vehof teaches away from hot forming by citing that the process is highly disadvantageous. The examiner is not persuaded by this argument and respectfully points out to applicant within MPEP Section 2145(X)(D), it is explained in detail what is required for a reference that teaches away from an invention or renders prior art unsatisfactory for the intended purpose. Within 2145(X)(D)(1) it is explained that the nature of the teaching is highly relevant, specifically -

A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

The examiner respectfully points out that Vehof merely teaches that hot forming may lead to a scale layer being formed upon the surface of the part, and that sandblasting is sometime required after such a process. Further Vehof points out that this processing provides the disadvantage in that if remachining is required, it involves and high degree of wear upon the tools used for machining and can be more expensive. Nonetheless, this entire section (e.g., Column 1, line 37-45) teaches all aspects of the instant claim except the feature of injecting oxygen containing fluids to areas including areas adjacent to drawing edges within a forming tool and other contact regions outside of the drawing edge. As such, even if Vehof is describing the prior art, and even if Vehof teaches reasons why this processing has some disadvantages for the production of complex parts - the teaching still exists and directly reads upon the claims. 
As to (2) - Applicant argues that Hagele discloses air supply lines for but for completely different technical task than asserted in the action. Applicant states “Hagele states that ‘in order to achieve regions of lower hardening or no hardening, the tool has gas-flushable recesses in these regions, wherein in particular, a gas flushing can be carried out so that in these regions, gas cushions are produced, which reduces or precludes a cooling at a speed that is greater than the critical hardening speed’. This means that little or no hardening is achieved in the mentioned regions because the critical hardening speed is not reached in these regions” . The examiner is not persuaded by this argument and respectfully points out that Hagele is not relied upon to teach cooling at speeds greater than the critical cooling speed, and further that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II). Furthermore, with respect to the translation and interpretation of Hagele, the examiner points out that even in the applicant’s translation of Hagele, paragraph [0082] recites “With the invention, it is advantageous that through the number, size, and distribution of the air cushion grooves as well as the gas flow that passes through, it is possible to very precisely adjust the hardness of a quench hardened component”. As such, the examiner is unsure how the applicant can imply that no hardening is achieved via the process of Hagele. 
As to (3) - Applicant argues that one of ordinary skill would not look to modify Vehof with the teachings of Hagele. The examiner is not persuaded by this argument and respectfully points out that the teaching relied upon by Vehof relate to hot forming and as such the combinations with Hagele are proper. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Hagele suggest that sensitive hardening (or “lower hardening” based off the applicants provided translation) can be adjusted via gas flow to areas including areas adjacent to drawing edges within a forming tool and other contact regions outside of the drawing edge.
As to (4) - Applicant argues that one of ordinary skill would not look to modify the background teachings of Vehof with the teachings of Hagele. The examiner is not persuaded by this argument and respectfully points out that the teachings of Hagele are incorrectly interpreted by the applicant as “preventing hardening”, the examiner points out that with respect to the translation and interpretation of Hagele, even in the applicants translation of Hagele, paragraph [0082] recites “With the invention, it is advantageous that through the number, size, and distribution of the air cushion grooves as well as the gas flow that passes through, it is possible to very precisely adjust the hardness of a quench hardened component”. As such, it appears that the prevention of hardening is essentially analogous to the precise adjustment of hardening, which is taught to be an advantage by Hagele.  
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Hagele (paragraph [0082]) suggest that sensitive hardening (or “lower hardening” based off the applicants provided translation) can be adjusted via gas flow to areas including areas adjacent to drawing edges within a forming tool and other contact regions outside of the drawing edge.  
As to (5) - Applicant argues that one of ordinary skill would not look to modify the Sobe method or the Larson method with the teachings of Hagele as this would result in a partially formed steel. The examiner is not persuaded by this argument and points out that based upon the teachings of Hagele it would appear that combination of references would result in a steel in which the hardness was finely adjusted. Furthermore, the examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Hagele (paragraph [0082]) suggest that sensitive hardening (or “lower hardening” based off the applicants provided translation) can be adjusted via gas flow to areas including areas adjacent to drawing edges within a forming tool and other contact regions outside of the drawing edge. 
As to (6) - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to (7) - Applicant argues that Steins does not teach the use of pure oxygen. The examiner is not persuaded by this argument and points out that Steins is relied upon to teach why an oxidized coating is advantageous (e.g., to significantly reduce tool wear and prevent hydrogen embrittlement). As such, one of ordinary skill would readily appreciate and understand that oxidation occurring via the use of pure oxygen is a more efficient fluid than the other oxygen-containing fluids of Hagele of which are not pure oxygen. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
The provisional double patenting rejection based upon application 16/076,975 has been withdrawn in view of the terminal disclaimer filed 06/30/2022.
The provisional double patenting rejection based upon application 16/074,303 has been withdrawn in view of the terminal disclaimer filed 06/30/2022.
Applicant’s arguments regarding the rejection of Claims 1-4, and 6 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819) in view of Hagele (DE-102008063985-B4) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have modified the background teachings of Vehof with the teachings of Hagele since the result would be a formed steel part that is partly hardened and contains regions that are kept soft by the intentional usage of air inlets/cushions. The examiner is not persuaded by this argument and points out that Hagele teaches the method as being able to sensitively adjust the hardness (paragraph [0082]) of workpieces in the same manner that applicant has found avoids second order microcracks. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicants arguments against Steins (U.S. Patent No. 2013/0068350) have been fully considered but are not persuasive. 
Applicant argues that Steins does not teach the use of pure oxygen. The examiner is not persuaded by this argument and points out that Steins is relied upon to teach why an oxidized coating is advantageous (e.g., to significantly reduce tool wear and prevent hydrogen embrittlement). As such, one of ordinary skill would readily appreciate and understand that oxidation occurring via the use of pure oxygen is a more efficient fluid than the other oxygen-containing fluids of Hagele of which are not pure oxygen. As such, it would have been obvious to replace the oxygen-containing fluids of Hagele with pure oxygen as suggested by Steins with the motivation more efficiently creating the oxidized coating that Steins teaches is advantageous. 
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have modified Sobe with the teachings of Hagele since the result would be a formed steel part that is partly hardened and contains regions that are kept soft by the intentional usage of air inlets/cushions. The examiner is not persuaded by this argument and points out that Hagele teaches the method as being able to sensitively adjust the hardness (paragraph [0082]) of workpieces in the same manner that applicant has found avoids second order microcracks. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have modified Larsson with the teachings of Hagele since the result would be a formed steel part that is partly hardened and contains regions that are kept soft by the intentional usage of air inlets/cushions. The examiner is not persuaded by this argument and points out that Hagele teaches the method as being able to sensitively adjust the hardness (paragraph [0082]) of workpieces in the same manner that applicant has found avoids second order microcracks. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited). 

Regarding Claim 1, Vehof teaches a method for press hardening sheet steel components, the method comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42). Vehof teaches heating the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43). Vehof teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (column 1, lines 43-44). Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). 
However, while Vehof in a separate embodiment teaches during the forming an hardening process, a fluid reservoir being present in at least adjacent to a drawing edge of the forming tool (column 9, lines 41-43; Figure 5, Char. No. 14), Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
With respect to the limitation of “…wherein in order to avoid second-order microcracks from forming in the sheet metal planks to be formed during the forming and a subsequent hardening…”, the examiner points out that if one uses the concepts of Hagele with the invention of Vehof, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Specifically, the examiner points out that Vehof teaches identical processing steps, e.g., Vehof teaches a method comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42); Vehof teaches heating the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43); Vehof teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (column 1, lines 43-44); Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, however the examiner has presented Hagele of which teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). As such, Vehof in view of Hagele teach every aspect of the instant claims, therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, Vehof teaches entry of fluid taking place by means of a recess provided in the forming tool adjacent to the drawing edge, the fluid-containing reservoir comprising the recess and the fluid being supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). 
However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
With respect to the limitation of “…which is dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Vehof does not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Vehof does not teach air being present in the recess and wherein entry of the oxygen-containing fluid is ensured by means of the air that is present in the recess. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21), thus Hagele teaches air being present in the recess and entry of the oxygen-containing fluid being ensured by means of the air being present in the recess. Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
Regarding Claim 4,Vehof teaches a recess being supplied with fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43).
However, Vehof does not teach an oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 6, Vehof teaches a fluid is supplied continuously (column 9, lines 40-43).
However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Sundgren (U.S. 2003/0090032, previously cited). 

Regarding Claim 5, Vehof in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Vehof nor Hagele teach a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele with the concepts of Sundgren with the motivation of improving the process efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 11, Vehof in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Vehof does not teach an oxygen-containing fluid reservoir containing oxygen gas. 
Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the use of oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid reservoir containing an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited).

Regarding Claim 1, Sobe teaches a method for forming components for vehicle bodies (abstract). Sobe teaches a method for press hardening sheet steel components comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool having a mold cavity, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). 
However, Sobe is silent to wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, or in other contact regions outside of the drawing edge, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele with the motivation of very sensitively adjusting a blanks properties. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele with the teachings of Sobe, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Sobe teaches a method for press hardening sheet steel components comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool having a mold cavity, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). Sobe is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, however the examiner has presented Hagele of which teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). As such, Sobe in view of Hagele teach every aspect of the instant claims, therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Vehof (U.S. Patent No. 8,613,819, previously cited).

Regarding Claim 2, Sobe in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen taking place by means of a recess provided in the forming tool adjacent to a drawing edge, which is dimensioned so that deep drawing is not negatively affected and the oxygen-containing fluid-containing reservoir comprising the recess and the oxygen-containing fluid being supplied via this recess
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches entry of fluid taking place by means of a recess provided in the forming tool adjacent to the drawing edge, the fluid-containing reservoir comprising the recess and the fluid being supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
With respect to the limitation of “…which is dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Sobe, Hagele, and Vehof do not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Sobe does not teach air being present in the recess and wherein entry of the oxygen-containing fluid is ensured by means of the air that is present in the recess. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21), thus Hagele teaches air being present in the recess and entry of the oxygen-containing fluid being ensured by means of the air being present in the recess. Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
Regarding Claim 4, Sobe is relied upon for the reasons given above in addressing Claims 1, and 2. However, Sobe does not teach wherein the recess is supplied with oxygen or an oxygen-containing fluid from the forming tool side. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a recess being supplied with fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
Regarding Claim 6, Sobe is relied upon for the reasons given above in addressing Claim 1. However, Sobe does not teach wherein an oxygen-containing fluid is supplied continuously from an oxygen-containing fluid reservoir. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a fluid is supplied continuously (column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited), and Vehof (U.S. Patent No. 8,613,819, previously cited) as applied to claim 2, and further in view of Sundgren (U.S. 2003/0090032, previously cited). 

Regarding Claim 5, Sobe in view of Hagele and Vehof are relied upon for the reasons given above in addressing claim 2. However, none of the references teach a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele and Vehof with the concepts of Sundgren with the motivation of improving the process efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 11, Sobe in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Sobe does not teach an oxygen-containing fluid reservoir containing oxygen gas. 
Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the use of oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid reservoir containing an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited). 

Regarding Claim 1, Larsson teaches a press hardening plant and a method of press hardening a steel sheet blank (abstract). Larsson teaches detaching a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches heating the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). 
However, Larsson is silent to wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, or in other contact regions outside of the drawing edge, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the concepts of Hagele with the motivation of very sensitively adjusting a blanks properties. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, with the teachings of Larsson, one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Larsson teaches detaching a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches heating the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). Larsson is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, however the examiner has presented Hagele of which teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). As such, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Vehof (U.S. Patent No. 8,613,819, previously cited).

Regarding Claim 2, Larsson in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen taking place by means of a recess provided in the forming tool adjacent to a drawing edge, which is dimensioned so that deep drawing is not negatively affected and the oxygen-containing fluid-containing reservoir comprising the recess and the oxygen-containing fluid being supplied via this recess
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches entry of fluid taking place by means of a recess provided in the forming tool adjacent to the drawing edge, the fluid-containing reservoir comprising the recess and the fluid being supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
With respect to the limitation of “…which is dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Larsson, Hagele, and Vehof do not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Larsson does not teach air being present in the recess and wherein entry of the oxygen-containing fluid is ensured by means of the air that is present in the recess. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21), thus Hagele teaches air being present in the recess and entry of the oxygen-containing fluid being ensured by means of the air being present in the recess. Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
Regarding Claim 4, Larsson is relied upon for the reasons given above in addressing Claims 1, and 2. However, Larsson does not teach wherein the recess is supplied with oxygen or an oxygen-containing fluid from the forming tool side. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a recess being supplied with fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
Regarding Claim 6, Larsson is relied upon for the reasons given above in addressing Claim 1. However, Larsson does not teach wherein an oxygen-containing fluid is supplied continuously from an oxygen-containing fluid reservoir. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a fluid is supplied continuously (column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited), and Vehof (U.S. Patent No. 8,613,819, previously cited) as applied to claim 2, and further in view of Sundgren (U.S. 2003/0090032, previously cited). 

Regarding Claim 5, Larsson in view of Hagele and Vehof are relied upon for the reasons given above in addressing claim 2. However, none of the references teach a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele and Vehof with the concepts of Sundgren with the motivation of improving the process efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 11, Larsson in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Larsson does not teach an oxygen-containing fluid reservoir containing oxygen gas. 
Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the use of oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid reservoir containing an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735